951 F.2d 361
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.OMAHA PROPERTY AND CASUALTY CO., Plaintiff-Appellant,v.Dorothy CROSBY, Rick G. Butler;  Maryanna Morse,individually and as parent guardian ad litem of TheresaCaudill, a minor;  First Interstate, Bank of Missoula;Suzanne Lewis, individually and as parent, guardian orguardian ad litem of Billie Jo Powers and TabathaWinkleblack, minors, Defendants-Appellees.
No. 91-35178.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 2, 1991.Decided Dec. 16, 1991.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The district court's summary judgment is affirmed for the reasons given by that court in its Memorandum and Order dated November 9, 1990 and filed November 13, 1990.   Appellees' request for attorney fees on appeal is denied.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4